Citation Nr: 1409801	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB) beyond September 8, 2010.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge of the Board in conjunction with this appeal, and such a hearing was scheduled for December 2011.  However, the Veteran withdrew his hearing request via a statement dated in November 2011.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to MGIB educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service. 38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. §§ 21.7040, 21.7042. 

In this case, there is no dispute as to whether the Veteran satisfied the basic eligibility requirements for MGIB benefits.  Rather, the outcome of this case is based upon the determination of the Veteran's delimiting date for these benefits.  

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his or her last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which he or she meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

In this case, the Veteran's delimiting date of September 8, 2010, reflects the ten year period from his September 7, 2000, discharge from active duty.  No other basis for establishing a later delimiting date pursuant to the criteria outlined in the preceding paragraph appears to be warranted based on the facts of this case.  However, VA regulations allow for an extension of the ten-year delimiting period upon a showing that the claimant timely applied for the extension and was prevented from initiating or completing his or her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his or her willful misconduct.  See 38 C.F.R. 
§ 21.7051(a).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. § 21.7051(a)(2).

The Veteran did not indicate in his August 2010 Notice of Disagreement (NOD) that a disability prevent him from completing his education program prior to September 8, 2010.  Rather, he indicated he was busy running his father's business and other activities.  However, in his December 2010 Substantive Appeal he stated he was unable to use his education benefits prior to the September 8, 2010, delimiting date because he had back surgery "last summer."  As such, he did indicate a disability prevented him from using or completing his education benefits.  Nevertheless, this contention does not appear to have been addressed below, to include obtaining any medical records regarding this purported back surgery.  Therefore, the Board finds that a remand is required in order to obtain any such records and provide the Veteran adequate opportunity to advance his contentions that a back disability prevented him from using and/or completing his education benefits prior to the delimiting date.  Moreover, a determination should be made below whether the Veteran's contentions in this case constitute a timely request for extension of the delimiting date in accord with 38 C.F.R. §§ 21.7051(a)(1) & (2), 20.1033(c) & (e).

The Board further notes that, as codified, the duty to assist in VA education benefits cases does not indicate that VA shall provide medical examinations or opinions.  See 38 C.F.R. § 21.1032.  The duty to assist does, however, require VA to provide "reasonable assistance" even in those circumstances where provision of a medical examination or opinion is not contemplated.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (although not always required, VA's obligation to make "reasonable efforts" to assist a claimant under 38 U.S.C.A. § 5103A(a)(1) may include provision of medical examinations and opinions outside the context of disability compensation claims).  In this case, provided that additional records are received which confirm the Veteran had back surgery as he reports, then a competent medical examination/opinion should be obtained regarding whether the record reflects this purported disability prevented him from using/completing his Chapter 30 (MGIB) education benefits.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have performed back surgery on the Veteran in the summer of 2009 or 2010 as indicated by his December 2010 Substantive Appeal.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms both prior and subsequent to the purported back surgery that purportedly prevented him from using/completing his Chapter 30 (MGIB) education benefits.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  If additional records are received that show the Veteran had back surgery prior to the September 8, 2010, delimiting date then he should be afforded a VA examination to determine the effect this back disability had on his ability to initiate and complete a program of education.  The claims folder should be made available to the examiner for review before the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full medical, work, and educational history.  

Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's disabilities, to include any back disability, prevented him from initiating or completing a program of education at any point from September 2000 to the present, and if so, the approximate dates of this preclusion.  

A complete rationale for any opinion expressed must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  This decision should reflect consideration of whether the Veteran's contentions constitute a timely request for extension of the delimiting date in accord with 38 C.F.R. 
§§ 21.7051(a)(1) & (2), 20.1033(c) & (e); and, if so, whether he is entitled to an extension of the delimiting date for his Chapter 30 (MGIB) education benefits due to disability in accord with 38 C.F.R. § 21.7051(a).

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the December 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

